Shepley, C. J.
— The pauper does not appear to have had any legal settlement in this Sthte. She had been supported by the town of Brewer since 1834, not because she had a legal settlement therein, but in obedience to the provisions of statutes. * Act of March 21,1821, §18; R. S., c. 32, § 46. She might have been removed from the State to the' place where she had a legal settlement. If her father had removed from the town of Brewer, to any other town in this State, and taken her with.him as a member of his family, the town of Brewer would have been relieved from any obligation, to provide for her support. When slie ceased to be in that town, by a division of it, all obligation on its part to support her terminated. There remained upon it no burden on account of her former residence. The town of Holden finding her within its limits, became liable to provide for her while she should remain in that town and need relief. It can have no right to call upon Brewer to pay for her support, unless by virtue of a decision of the committee appointed under the Act passed to divide the town of Brewer.
That committee was authorized by the Act to determine the value of certain property named, and of any other property of the town of Brewer, not provided for in the Act; and they had “ full power to settle any differences regarding the town property in Brewer;” “ and also determine all privileges and burdens, that justice may be done between said towns.”
Such general language finds its interpretation and limitation by reference to the subject matter contained in the Act. If a matter so important as the support of the poor was to be submitted to a determination by the committee in prefer*477ence to leaving it to be regulated by the .existing laws, it is reasonable to expect that it would have been enumerated as one of the subjects to be determined by them, especially as subjects of less importance were named.
There were subjects named in the Act, out of which burdens and privileges might be expected to arise, and for which it might be necessary to make provision; • and the language appears to have been well suited for that purpose. The fifth section of the Act provides, that “ the inhabitants of said town shall continue to hold and enjoy in common, all the rights and privileges belonging to the inhabitants of Brewer, in any and all public landings, cemeteries, gravel pits, flats and fisheries of every kind.” Some or all of these must be cared for, preserved, regulated, and fenced, and out of them would arise burdens and privileges, from which differences and difficulties might be justly anticipated, unless the burdens and privileges of each town were declared and determined. And here is found the explanation and appropriate use of those terms.
If the committee had been authorized to determine contrary to existing laws, that a particular pauper should be supported by cither town, they might have so determined respecting them all; and have decided that all of them should be supported by either town.
They do appear, if their decision be valid, to have imposed burdens upon the town of Holden, respecting other persons than Rhoda White, to which it was not liable by the existing laws. This is done by their decision, that it “ shall assume all such as acquired an absolute settlement on the territory now within the incorporated boundaries of said Holden, except Rhoda White.” According to this decision, that town would be liable hereafter to support persons who gained a settlement in Brewer while residing on the territory now composing the town of Holden, and who, at the time of the division were residing in the present town of Brewer, while by law such persons would have their legal settlement in Brewer.
*478If the town of Holden may be unable to recover any thing for the support of Rhoda White, it maybe relieved ■ from liability to future burdens more than equivalent.
The conclusion is, that the committee were not authorized to decide respecting the support or settlement of paupers.

Plaintiffs nonsuit.

Tenney, Appleton, Rice and Hathaway, J. J., concurred.